Welfare Department — Work Incentive Program The Department of PubLic Welfare has complete authority to participate in the work incentive program created by Public Law 90-248, Social Security Amendments of 1967, which became effective July 1, 1968. Opinion No. 68-161 is hereby withdrawn.  The Attorney General is in receipt of your letter of recent date regarding our Opinion No. 68-161 directed to the Governor of Oklahoma wherein we reached the conclusion that the Oklahoma Department of Public Welfare had no authority to participate in the Work Incentive Program created by Public Law 90-248, Social Security Amendments of 1967, effective July 1, 1968. In such opinion we quoted from the act as follows: "Section 204 adds, to Title IV of the Social Security Act; `Part C — WORK INCENTIVE PROGRAM FOR RECIPIENTS OF AID UNDER STATE PROGRAM APPROVED UNDER PART A.' "Part C consists of Sections 430 to 444, inclusive.  "Section 432(a) provides that `The Secretary of Labor shall, in accordance with the provisions of this part, establish work incentive programs' in each State.  "Section 435(a) provides that `Federal assistance under this part shall not exceed 80 per centum of the costs of carrying out this part.' "Section 444(b) amends Section 402(a) of the Social Security Act by adding thereto paragraph 19, which provides that the State plan shall provide: `(A) for the prompt referral to the Secretary of Labor or his representative for participation under a work incentive program established by Part C.  `(C) for arrangements to assure that there will be made a non-federal contribution to the work incentive programs established by Part C by appropriate agencies of the State or private organizations of 20 per centum of the cost of such programs, as specified in Section 435(b).' "Section 443 provides that `If a non-Federal contribution of 20 per centum of the cost of the work incentive programs established by this part is not made in any State (as specified in Section 402(a)), the Secretary of Health, Education, and Welfare may withhold such action, he shall, after reasonable notice and opportunity for hearing to appropriate State agency or agencies, withhold any payments to be made to the State under Sections,' etc. until the amount so withheld equals 20 per centum of the cost of such work incentive programs." We also said in Opinion No. 68-161 that: "Without specific legislative authorization the Oklahoma Department of Public Welfare has no authority to commit the State of Oklahoma to such a program. No such authority exists at this time and in view of the imminent sine die adjournment of the Oklahoma Legislature it is almost inconceivable that such legislation could be introduced, considered and passed within a few days time. Our review of Title 56, Oklahoma Statutes, discloses legislative authorization being granted to the Department of Public Welfare when new federal programs are offered legitimatizing state participation, and we deem it especially necessary in this instance." In the consideration of our Opinion No. 68-161 we inadvertently failed to consider H.J.R. No. 542, O.S.L. 1968, p. 812, Section 2(b), (56 Ohio St. 198.4 [56-198.4](b) (1968)), which in part provides: "The Commission shall use State funds as are available and necessary to earn the maximum of Federal funds for the use and benefit of needy citizens, and shall participate in the programs provided in Public Law 90-248
(Social Security Amendments of 1967)." In view of the above quoted statutory provision, our Opinion No. 68-161 is hereby withdrawn.  It is the opinion of the Attorney General that the Oklahoma Department of Public Welfare has complete authority to participate in the work incentive program created by Public Law 90-248, Social Security Amendments of 1967, which became effective July 1, 1968. (W. J. Monroe) ** SEE: OPINION NO. 68-295 — THIS OVERRULES THIS OPINION **